Citation Nr: 1803752	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  14-11 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a dental disorder, to include ironization and loss of teeth and bone loss, for VA compensation purposes.


REPRESENTATION

Appellant represented by:	Jodee C. Kayton, Attorney


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1965 through October 1967 with service in the Republic of Vietnam.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was previously before the Board in September 2015 when it was remanded for a VA examination and additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has specifically claimed service connection for the loss of his teeth and bone loss of his mandible due to drinking water purified using either iron or iodine pills.  He has also claimed that his dental problems are the result of his exposure to Agent Orange.  Unfortunately, the medical evidence of record is not adequate to guide the Board in making a final determination of these issues.  Consequently, an additional remand for an adequate examination is required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (providing that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Veteran has submitted an opinion from a private examiner who states that it is at least as likely as not that the Veteran's dental condition was caused or aggravated by a thyroid condition that was caused or aggravated by his consumption of iodine that was used to purify water during the Veteran's service.  However, this opinion is not responsive to the claims made by the Veteran in this case, and in fact indicates that his dental condition is secondary to a condition that the Veteran is not service-connected for at this time.  Consequently, this opinion cannot guide the Board with respect to its decision.  See 38 C.F.R. § 3.310(a) & (b) (2017) (providing for service connection on a secondary basis when a condition is proximately due to, the result of, or aggravated by a service-connected condition).

The February 2017 VA examination is similarly not fully responsive to the claims made by the Veteran.  While it addresses the question of whether the Veteran's dental condition is related to exposure to iron, it does not adequately address whether the Veteran's dental condition is connected to his exposure to iodine nor does it address whether the Veteran's dental condition is connected to his Agent Orange exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that in considering service connection claim, it is not sufficient to state that a particular condition is not among the enumerated conditions for which presumptive service connection is available).  In particular, with respect to the question of whether the Veteran's dental condition is related to his exposure to iodine, although the examiner provided a negative opinion, he does not provide an adequate explanation for that opinion.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any updated/outstanding VA treatment records not already associated with the claims file that are relevant to the Veteran's claim.

2. After the above records development has been completed, arrange for an addendum opinion regarding the Veteran's claim for service connection for a dental disorder for VA compensation purposes.  The examiner should address the questions and issues identified below.  If the examiner determines that any opinion requested cannot be given without an additional examination, the Veteran should be scheduled for an appropriate examination.

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's dental disorder was incurred in or caused or aggravated by the Veteran's service.  The examiner should consider the Veteran's claims that his loss of teeth and bone loss in his mandible were caused by his ingestion of water purified with iron pills, iodine pills, or by his exposure to certain herbicide agents (e.g. Agent Orange).  With regard to a consideration of whether exposure to herbicide agents caused or aggravated the loss of the Veteran's teeth and bone in his mandible, the examiner should consider and opine as to whether it is at least as likely as not (50 percent or greater probability) that this condition was caused or aggravated by exposure to herbicide agents regardless of whether this condition is one presumptively connected to herbicide exposure under VA regulations.

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

3. Once the development described above has been completed, undertake any further development that may be indicated.  Then, readjudicate the claim on appeal.  If it remains denied, or less than the full benefit sought is granted, provide the Veteran and his attorney with an appropriate supplemental statement of the case and the requisite time to respond.  Then, if the claims file is otherwise in order, return the claims to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




